Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 18-35, drawn to method treating or preventing or treating and preventing diseases related to lipid metabolism, by administering, presumably to a subject in need thereof, a composition comprising a therapeutically effective amount of Bacteroides cellulosilyticus DSM 14838.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all diseases related to lipid metaboilism, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, for a wide range of diseases related to lipid metabolism, no one goes on to develop the diseases or the diseases are cured.  That is, the diseases are blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating a set of specifically named diseases that are related to lipid metabolism, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	Further, if Applicant elects Group 1, and if Applicant elects that these diseases are prevented, Applicant must elect whether or not these diseases are also treated.  Third, if Applicant elects Group 1, Applicant must elect whether or not the metabolites of the bacterium are administered, or whether the bacterium alone is administered.
2, claim(s) 18-35, drawn to method treating or preventing or treating and preventing diseases related to lipid metabolism, by administering, presumably to a subject in need thereof, a composition comprising a therapeutically effective amount of metabolites of Bacteroides cellulosilyticus DSM 14838.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all diseases related to lipid metaboilism, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, for a wide range of diseases related to lipid metabolism, no one goes on to develop the diseases or the diseases are cured.  That is, the diseases are blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating a set of specifically named diseases that are related to lipid metabolism, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	Further, if Applicant elects Group 2, and if Applicant elects that these diseases are prevented, Applicant must elect whether or not these diseases are also treated.  Third, if Applicant elects Group 2, Applicant must elect whether or not the bacterium is administered as well, or whether the metabolites alone are administered.
Group 3, claim(s) 18-35, drawn to method treating or preventing or treating and preventing diseases related to lipid metabolism, by administering, presumably to a subject in need thereof, a composition comprising a therapeutically effective amount of Bacteroides cellulosilyticus CL02T12C19.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the 
	Further, if Applicant elects Group 3, and if Applicant elects that these diseases are prevented, Applicant must elect whether or not these diseases are also treated.  Third, if Applicant elects Group 3, Applicant must elect whether or not the metabolites of the bacterium are administered, or whether the bacterium alone is administered.
Group 4, claim(s) 18-35, drawn to method treating or preventing or treating and preventing diseases related to lipid metabolism, by administering, presumably to a subject in need thereof, a composition comprising a therapeutically effective amount of metabolites of Bacteroides cellulosilyticus CL02TC19.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all diseases related to lipid metaboilism, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, for a wide range of diseases related to lipid metabolism, no one goes on to develop the diseases or the diseases are cured.  That is, the diseases are blocked or 
	Further, if Applicant elects Group 4, and if Applicant elects that these diseases are prevented, Applicant must elect whether or not these diseases are also treated.  Third, if Applicant elects Group 4, Applicant must elect whether or not the bacterium is administered as well, or whether the metabolites alone are administered.
Group 5, claim(s) 18-35, drawn to method treating or preventing or treating and preventing diseases related to lipid metabolism, by administering, presumably to a subject in need thereof, a composition comprising a therapeutically effective amount of Bacteroides cellulosilyticus WH2.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all diseases related to lipid metaboilism, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, for a wide range of diseases related to lipid metabolism, no one goes on to develop the diseases or the diseases are cured.  That is, the diseases are blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating a set of specifically named diseases that are related to lipid metabolism, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	Further, if Applicant elects Group 5, and if Applicant elects that these diseases are prevented, Applicant must elect whether or not these diseases are also treated.  Third, if .
Group 6, claim(s) 18-35, drawn to method treating or preventing or treating and preventing diseases related to lipid metabolism, by administering, presumably to a subject in need thereof, a composition comprising a therapeutically effective amount of metabolites of Bacteroides cellulosilyticus WH2.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all diseases related to lipid metaboilism, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, for a wide range of diseases related to lipid metabolism, no one goes on to develop the diseases or the diseases are cured.  That is, the diseases are blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating a set of specifically named diseases that are related to lipid metabolism, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	Further, if Applicant elects Group 6, and if Applicant elects that these diseases are prevented, Applicant must elect whether or not these diseases are also treated.  Third, if Applicant elects Group 6, Applicant must elect whether or not the bacterium is administered as well, or whether the metabolites alone are administered.
The inventions listed as Groups 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because the different Groups are drawn to six different methods of treating or preventing diseases, six different methods of use, which is not one of the combinations listed above that can be considered for unity of invention if a special technical 
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and pharmaceutical properties (different categories of methods- treating a disease vs. preventing a disease, different diseases related to lipid metabolism, different therapeutic effects of the Bacteroides cellulosilytici, different dose ranges, different subjects in the methods, different categories of additional components in the therapeutic compositions- probiotics or prebiotics or viability-maintaining substances or growth factors, different therapeutic substances in each of these categories, different concentrations and different amounts of the viability-maintaining substances, different amounts of each bacterium in the composition by weight and by cfu/ml, different dosage forms of the composition).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) Whichever Group is elected, Applicant must elect whether the diseases related to lipid metabolism are treated or prevented or both of these.  
b) Whichever Group is elected, in claim 19, Applicant must elect one or more than one of the diseases listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
c) Whichever Group is elected, in claim 21, Applicant must elect one or more than one of the therapeutic effects of the bacterium listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  

e) Whichever Group is elected, in claim 24, Applicant must elect whether the subjects recited following the term “such as” are present or absent (part of the claim or not part of the claim).
f) Whichever Group is elected, in the combination of claims 25, 28 and 32, Applicant must elect whether the therapeutic composition further comprises a probiotic (claim 25) or a prebiotic (claim 25) or a probiotic and a prebiotic (claim 25) or a substance that maintains the viability of a strain of B. cellulosilyticus (claim 28) or a growth factor (claim 32).  
g) If Applicant elects the probiotic in (f) above, in claim 26, Applicant must elect one or more than one of the probiotics listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
h) If Applicant elects the prebiotic in (f) above, in claim 27, Applicant must elect one or more than one of the prebiotics listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
i) If Applicant elects the viability-maintaining substance in (f) above, in claim 29, Applicant must elect one or more than one of such substances listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
j) If Applicant elects the viability-maintaining substance in (f) above, in claim 30, Applicant must elect one of the weight ratio ranges listed in the claim.
k) If Applicant elects the viability-maintaining substance in (f) above, in claim 31, Applicant must elect one of the weight ranges for the substance listed in the claim.
l) If Applicant elects one of Groups 1 or 3 or 5, in claim 33, Applicant must elect one of the dose ranges in cfu/ml listed in the claim.
m) If Applicant elects one of Groups 1 or 3 or 5, in claim 34, Applicant must elect one of the weight ranges for the bacterium in the therapeutic composition listed in the claim.
n) Whichever Group is elected, in claim 35, Applicant must elect one of the dosage forms listed in the claim and one of the weight ranges for the dose listed in the claim.  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  18.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-14